DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 depends from cancelled claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20,22-25,27,29-31,33,35-38 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (2009/0144929) in view of Zahuranec et al. (2007/0094838) and Griffith et al. (2009/0183335).
In reference to claims 20,27 and 33, Yoo teaches an upright surface cleaning apparatus comprising a surface cleaning head, 50,  comprising a dirty air inlet, (the suction port not shown, pp 0042), an upper portion, 51, moveably mounted to the surface cleaning head between a storage position and a floor cleaning position, (pp 0040), an air flow path extending from the dirty air inlet to a clean air outlet with a suction motor and an air treatment member positioned in the air flow path, (pp 0028), the air flow path including a flexible electrified air flow conduit, 20,  upstream of the air treatment member, the upstream end, 30,33, of the flexible electrified air flow conduit having a conduit air inlet and a first electrical engagement member, (pp 0035) and a power tool having an air outlet and a second electrical engagement member wherein the air outlet is removably connectable to the conduit air inlet of the flexible electrified air flow conduit and the second electrical engagement member is removably electrically connectable to the first electrical engagement member of the flexible electrified air flow conduit, (pp 0036).

Yoo teaches all the limitations of the claims except for wherein the power tool is one of a sander, a drill, a saw and a steam mop module, wherein the power tool has an air inlet and a power tool air flow passage from the air inlet of the power tool to the air outlet of the power tool, wherein the power tool air outlet and the second electrical engagement member are concurrently connectable to the conduit air inlet of the flexible electrified air flow conduit and the first electrical engagement member of the flexible electrified air flow conduit and wherein the power tool has an on board energy storage member.

Zahuranec et al. teaches a power tool that is a sander, wherein the power tool has an air inlet, and a power tool air flow passage from the air inlet of the power tool to the air outlet of the power tool, (pp 0049).

It would be obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Yoo with the power tool being a sander, as taught by Zahuranec et al., as an alternate power tool, and since Yoo teaches that a cleaning accessory for a specific purpose can be attached to the cleaner.

Griffith et al. teaches a power tool, 10, that has an on board energy storage member, (pp 0057).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the power tool of Yoo with an on board energy storage member, as taught by Griffith et al. in order to provide the tool with an alternate power source.

It would be further obvious to provide the sander of Roberts with the power tool outlet having the second electrical engagement member, since Yoo teaches electrically connecting the power tool, therefore it would be obvious to provide the outlet of Zahuranec et al. with an electrical connection, as taught by Yoo, so that the power tool can be powered by the surface cleaner. 


Response to Arguments
The Examiner notes that after further search it is believed that the newly cited Griffith et al. reference teaches the limitation of the power tool with an on board energy storage member, and therefore a new 103 rejection has been applied. 
The Examiner also notes that the claim objection has been repeated because the previous listed issue was not corrected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        April 28, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723